internal_revenue_service number release date index number -------------------------------------------------- -------------------------------------- ------------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-109232-10 date date legend legend x ---------------------------------------- ----------------------------- a -------------------------------- ------------------------------ b ----------------- ------------------------------ l -------------------------------------------------- m ------------------------------ n -------------------------------------------------------- o -------------------------------------------------------------------------- a -- b ----- c --- d --- e ------------- f ---- date1 ----------------------- plr-109232-10 date2 ----------------- date3 --------------------- date4 --------------------- date5 ------------------------- state ------------- year ------- dear --------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting rulings under sec_1361 of the internal_revenue_code the code the information submitted states that x was incorporated under the laws of state on date1 and x elected to be an s_corporation effective date2 x has a shares of class a voting common_stock outstanding which are owned by a x also has b shares of class b nonvoting common_stock outstanding c shares of which are owned by a and the remaining d shares are owned by b as part of its normal business operations x borrows funds from commercial lenders in year x restructured some of its outstanding debt on date3 certain lenders agreed to restructure x’s existing debt and to extend new debt to x in return for these agreements the lenders received warrants to acquire class b nonvoting common_stock of x the debt restructuring was effectuated through an amendment and restatement of x’s existing debt which was held by entities affiliated with l including m n and o collectively referred to as the lenders in this restructuring the lenders provided additional financing to x through the creation of three tranches of new debt aggregating dollar_figuree the existing debt prior to the restructuring was set to mature on date4 pursuant to the restructuring both the existing debt and the new debt mature by date4 the warrants entitle the warrant holders to purchase upon exercise a specified amount of class b common_stock of x for dollar_figuref per share the exercise price the warrant holders may exercise the warrants during the period between date5 and date4 the exercise price of the warrants is subject_to reduction if x distributes to its shareholders cash evidence_of_indebtedness or other_property the exercise price is reduced to the extent of the value distributed on a per share basis if the exercise price plr-109232-10 is reduced to zero as a result of a distribution any remaining portion of such distribution is distributable to the warrant holders x represents that it has made no distributions since the issuance of the warrants that would require such adjustment or distribution the exercise price and the number of shares that may be purchased upon the exercise of the warrants are also subject_to customary anti-dilution adjustments regarding stock distributions stock splits and other similar corporate events the warrant agreement also provides for customary anti-dilution adjustments in the case of the merger reorganization or recapitalization of x x represents that none of the foregoing events have occurred since the warrants were issued the warrants are subject_to various put and call rights that are effective for periods before the exercise period of the warrants warrant holders may put the warrants to x during a certain period of time prior to the exercise period in addition x may call the warrants during another certain period of time prior to the exercise period the amount payable upon the exercise of the put and call options represents a total repurchase price for the x stock that falls within the range of estimates of the fair_market_value of the stock underlying the warrants at the time of their issuance these put and call rights were designed by x with the intent that such warrants would never be exercised x further makes the following representations the class a voting common_stock and class b non-voting common_stock of x differ only as to voting rights and each outstanding share of x stock has identical rights to distribution and liquidation proceeds the principal purpose of x’s issuance of the warrants was to secure the agreement of the lenders to a restructuring of the debt of x the warrants were not issued by x with a principal purpose of circumventing the one class of stock requirement of sec_1361 or the limitation on s_corporation shareholders of sec_1361 b and c the issuance of the warrants did not have a tax_avoidance purpose the lenders are actively and regularly engaged in the business of lending within the meaning of sec_1_1361-1 the warrants were issued in connection with a commercially reasonable loan to x within the meaning of sec_1_1361-1 and are typical of financing arrangements with commercial lenders x has made no distributions since issuing the warrants and accordingly no distributions have been made to the warrant holders no events have occurred since x issued the warrants that would trigger any of the anti-dilution adjustments applicable to the warrants the warrant holders have not transferred any portion of their rights with respect to the warrants plr-109232-10 x and its shareholders have not treated the warrants as outstanding_stock of x or the warrant holders as shareholders of x for any purpose and x’s intent has always been to repurchase the warrants before their exercise by the warrant holders sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 provides that for purposes of subchapter_s chapter of the code and the regulations thereunder the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation as defined in sec_1361 and that does not have i more than the number of shareholders provided in sec_1361 ii as a shareholder a person other than an estate a_trust described in sec_1361 or for taxable years beginning after date an organization described in sec_1361 who is not an individual iii a nonresident_alien as a shareholder or iv more than one class of stock sec_1_1361-1 provides that in general a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that in general instruments obligations or arrangements are not treated as a second class of stock for purposes of sec_1_1361-1 unless they are described in sec_1_1361-1 or iii however in no event are instruments obligations or arrangements described in sec_1_1361-1 and c relating to the exceptions and safe_harbor for options sec_1_1361-1 relating to plr-109232-10 the safe harbors for certain short-term unwritten advances and proportionally-held debt or sec_1_1361-1 relating to the safe_harbor for straight_debt treated as a second class of stock for purposes of sec_1_1361-1 sec_1_1361-1 provides in part that except as otherwise provided in sec_1_1361-1 a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1 b or materially modified sec_1_1361-1 further provides that a call option does not have a strike_price substantially below fair_market_value if the price at the time of exercise cannot pursuant to the terms of the instrument be substantially below the fair_market_value of the underlying stock at the time of exercise sec_1_1361-1 provides in part that a call option is not treated as a second class of stock for purposes of sec_1_1361-1 if it is issued to a person that is actively and regularly engaged in the business of lending and issued in connection with a commercially reasonable loan to the corporation based solely on the facts submitted and the representations made we conclude that the warrants described above fall within the exception under sec_1 l iii b and therefore are not treated as a second class of stock of x for purposes of sec_1361 and sec_1_1361-1 and the warrants described above prior to their exercise do not cause the lenders to be treated as shareholders of x for purposes of sec_1361 and sec_1_1361-1 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation within the meaning of sec_1361 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-109232-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
